No. 95-3152



United States of America,                   *
                                                 *
                         Appellee,          *
                                                 *   Appeal from the United States
                v.                               *   District Court for the
                                                 *   Northern District of Iowa.
Joe Harry Gluba, Jr.,                       *
                                                 *          [UNPUBLISHED]
                        Appellant.          *



                               Submitted:       February 13, 1996

                               Filed:       March 1, 1996


Before MAGILL, HEANEY, and MURPHY, Circuit Judges.



PER CURIAM.


     Joe Harry Gluba, Jr. appeals after a jury found him guilty of all
counts     of   a    seven-count      indictment     charging,    among     other   offenses,
possession       with   intent       to    distribute     methamphetamine,    possession   of
marijuana, and using or carrying a firearm during and in relation to a drug
trafficking crime.            Gluba originally challenged his conviction on three
grounds:    (1) the district court improperly denied his motion to suppress
evidence seized during a traffic stop; (2) the district court improperly
denied     his       motion    for        judgment   of    acquittal   on    possession    of
methamphetamine with intent to distribute; and (3) the district court erred
by allowing the state to introduce evidence of his prior arrests and
convictions and by improperly commenting on that evidence.                    After careful
review of the briefs and the record on appeal, we hold that each of these
claims lacks merit.           Accordingly, we affirm the
district court with respect to each of the three claims in Gluba's original
submission to this court.


     Prior to argument, Gluba submitted a supplemental brief claiming
that, in light of Bailey v. United States, 116 S. Ct. 501 (1995), there was
insufficient evidence to convict him for using or carrying of a firearm
during and in relation to a drug trafficking crime under 18 U.S.C.
§ 924(c).    In Bailey, decided after Gluba's conviction and prior to
arguments on this appeal, the Supreme Court substantially clarified the
meaning of the term "use" as employed by 924(c).   By order dated December
22, 1995, we allowed Gluba to submit a supplemental brief on the issue of
the impact of Bailey on his conviction under 924(c).   The district court,
however, did not have the opportunity to consider the merits of Gluba's
claim under Bailey.    For that reason, we now remand the case to the
district court for full consideration of that issue.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    2